DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the user-accessible receptacle to house and secure said first magnetic element (in claim 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 13 are objected to because of the following informalities: Claims 1 and 13, line 3 recites “the base”, which should be -- the support base -- because in this way was previously presented this term in the claim; claims 1 and 13, line 11 recites “a cross”, which the cross – because this term was previously presented in the claim; claims 1 and 13, line 14 recites “the lateral arm”, which should be -- a lateral arm – because this term was not previously presented in the claim.  
Appropriate correction is required.
Claim 8 is objected to because of the following informalities: Claim 8, second line recites “the core”, which should be -- a core -- because this term was not previously presented in the claim.  
Appropriate correction is required.
Claims 11 and 16 are objected to because of the following informalities: Claims 11 and 16, first line recites “said support member magnetic elements”, which should be -- said magnetic elements housed in said support members -- because in this way was previously presented this term in the claim.  
Appropriate correction is required.
Claims 12 and 17 are objected to because of the following informalities: Claims 12 and 17, lines 2 and 3 recites “said support member magnetic elements”, which should be -- said magnetic elements housed in said support members -- because in this way was previously presented this term in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2-17 are rejected under 35 U.S.C. 103 as being unpatentable over Quinn (US 4,910,633), in view of Larson (US D338315), and further in view of Kang (US 2010/0197194).
Regarding claim 1, Quinn discloses (see figures 1-4) an apparatus (figure 1) for levitating an object (figure 1, part 20) in a magnetic field (figure 1, part 20) (column 3; lines 56-61; the present invention provides a method and apparatus for levitating or suspending one or more objects in a magnetic field) comprising: a top member (figure 1, part top member generated by 19-28a); a first electromagnet (figure 1, part 12) housed within said top member (figure 1, part 19) (column 4; lines 17-40; incorporation of the electromagnet into a shell or other form of housing that is part of a display device without leaving the electromagnet 12 visible) to generate a magnetic field (figure 1, part 12); and an object (figure 1, part 20) to be levitated comprising a first magnetic element (figure 1, part 22) disposed in an upper portion of said object (figure 1, part 20) so said magnetic field generated by said first magnetic element (figure 1, part 22) within said object (figure 1, part 20) attracts said first electromagnet (figure 1, part 12) (column 5; lines 4-21; the magnet 22 is orientated for attraction to an electromagnet positioned above it).
Quinn does not expressly disclose levitating a cross; a display stand comprising a support base, two support members extending upwardly from the base, and a top member connected to an end of said support members opposite said support base so said top member is disposed a fixed distance away from said support base; at least two magnetic elements, one housed in each of said support members at a location between said end connected to said top member and the end contacting said support base; and a cross and permanent magnets 
Larson teaches (see figures 1-4) an apparatus (figure 1) for levitating a cross in a magnetic field (figure 1, part cross; magnetically suspended)(Title: Magnetically suspended cross)  comprising: a display stand (figure 1, part display stand) comprising a support base (figure 1, part lower support base), two support members extending upwardly from the base (figure 1, part right and left support members extending upwardly from the support base), and a top member (figure 1, part top member connected to the right and left support members) connected to an end of said support members (figure 1, part right and left support members extending upwardly from the support base) opposite said support base (figure 1, part lower support base) so said top member (figure 1, part top member connected to the right and left support members) is disposed a fixed distance away from said support base (figure 1, part lower support base);  each of said support members (figure 1, part right and left support members extending upwardly from the support base) at a location between said end connected to said top member (figure 1, part top member connected to the right and left support members) and the end contacting said support base (figure 1, part lower support base); and a cross to be levitated (figure 1, part cross; magnetically suspended)(Title: Magnetically suspended cross).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the apparatus of Quinn with the cross and display stand features as taught by Larson, because it provides efficient display stand for magnetically suspended cross (claim). Additional, Quinn discloses levitating an object  in a magnetic field (figure 1, part 20), and it can be any object, or objects, with several variations in form, shape, and weight to be displayed (column 4; lines 41-56; it will be readily understood by those skilled in the art that the levitated or suspended object, or objects, can obtain several variations in form, shape, and weight to be used with the teachings of the present invention).
Kang teaches (see figures 1-10) at least two magnetic elements (figure 2, parts right and left magnetic elements 35), one housed in each of said support members (figure 2, parts right and left extended support members 31 that include the magnetic elements 35 outside of 10-3)  at a location between said end connected to said top member (figure 2, part top member generated by the upper area of 10-1) and the end contacting said support base (figure 2, part support base generated by 10-3); and permanent magnets (figure 5, part permanent magnets 26-2 and 27-13) housed within each of the lateral arm (figure 5, part right and left arms)  distal ends of said doll (figures 2 and 5, part 20) so each can be attracted by one of said magnetic elements (figure 2, parts right and left magnetic elements 35) housed in said support members (figure 2, parts right and left extended support members 31 that include the magnetic elements 35 outside of 10-3) (paragraphs [0070] and [0071]; if the magnetic poles formed at each variable magnetic pole are appropriately altered, the doll (20) can be driven to take a variety of motions including brake dance which is similar to the dancing motion of a human being).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Quinn and Larson with the (paragraph [0008]). Additional, Quinn discloses securing one or more magnets to one or more portions of the object to be levitated and positioning an electromagnet above the object (column 3; lines 56-61).
	Regarding claim 2, Quinn, Larson and Kang teach everything claimed as applied above (see claim 1). Further, Quinn discloses (see figures 1-4) said first magnetic element (figure 1, part 22) comprises an electromagnet (column 4; lines 57-67; in some applications an electromagnet can also be employed for the magnet 22).
	Regarding claim 4, Quinn, Larson and Kang teach everything claimed as applied above (see claim 1). However, Quinn does not expressly disclose a second magnetic element within a lower portion of said cross and a second electromagnet housed in said support base below said lower portion so the magnetic field generated by said second magnetic element repels said second electromagnet.
(see figures 1-4) a lower portion of said cross (figure 1, part cross; lower portion) and said support base (figure 1, part lower support base) below said lower portion (figure 1, part cross; lower portion).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the apparatus of Quinn with the cross and display stand features as taught by Larson, because it provides efficient display stand for magnetically suspended cross (claim). Additional, Quinn discloses levitating an object (figure 1, part 20) in a magnetic field (figure 1, part 20), and it can be any object, or objects, with several variations in form, shape, and weight to be displayed (column 4; lines 41-56; it will be readily understood by those skilled in the art that the levitated or suspended object, or objects, can obtain several variations in form, shape, and weight to be used with the teachings of the present invention).
Kang teaches (see figures 1-10) a second magnetic element (figure 5, part 21-1/21-2) within a lower portion of said doll (figure 5, part 20) and a second electromagnet (figure 5, part 33)(paragraph [0038]; a plurality of electromagnets (33)) housed in said support base (figure 2, part support base generated by 10-3) below said lower portion so the magnetic field generated by said second magnetic element (figures 2 and 5, part 21-1/21-2) repels said second electromagnet (figure 5, part 33).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Quinn and Larson with the magnetic features as taught by Kang, because it provides efficient electromagnetics capable of driving in various type of motions in detail (paragraph [0008]). Additional, Quinn discloses (column 5; lines 16-21).
Regarding claim 5, Quinn, Larson and Kang teach everything claimed as applied above (see claim 4). Further, Quinn discloses (see figures 1-4) said first magnetic element (figure 1, part 22) comprises an electromagnet (column 4; lines 57-67; in some applications an electromagnet can also be employed for the magnet 22). However, Quinn does not expressly disclose said second magnetic element comprises an electromagnet.
Kang teaches (see figures 1-10) a second magnetic element (figure 5, part 21-1/21-2).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Quinn and Larson with the magnetic features as taught by Kang and obtain said second magnetic element comprises an electromagnet, because it provides efficient electromagnetics capable of driving in various type of motions in detail (paragraph [0008]). 
Regarding claim 6, Quinn, Larson and Kang teach everything claimed as applied above (see claim 1). Further, Quinn discloses (see figures 1-4) variation of power supplied (figure 2, part 32) to said first electromagnet (figures 1 and 2, part 12) alters the distance between said top member (figure 1, part top member generated by 19-28a) and said upper portion of said object (figure 1, part 20; upper portion) (column 4; lines 31-37; the magnetic fields employed allow a sufficiently large separation distance between the levitated object (see below) and the electromagnet 12). However, Quinn does not expressly disclose said cross.
Larson teaches (see figures 1-4) said cross (figure 1, part cross).
(figure 1, part 20) in a magnetic field (figure 1, part 20), and it can be any object, or objects, with several variations in form, shape, and weight to be displayed (column 4; lines 41-56; it will be readily understood by those skilled in the art that the levitated or suspended object, or objects, can obtain several variations in form, shape, and weight to be used with the teachings of the present invention).
Regarding claim 7, Quinn, Larson and Kang teach everything claimed as applied above (see claim 6). Further, Quinn discloses (see figures 1-4) a feedback control circuit (figure 2, part 34) and at least one magnetic field sensor (figure 2, part 28), wherein the amount of power (figure 2, part 32) supplied to said first electromagnet (figure 2, part 12) is determined by electrical output from said magnetic field sensor (figure 2, part 28) (column 6; lines 23-31; the driver 30 is actuated by a controller 34 which uses a information or an output signal provided by the magnetic field sensor 28 to determine the relative field strength to be provided by the electromagnet 12).
Regarding claim 8, Quinn, Larson and Kang teach everything claimed as applied above (see claim 7). Further, Quinn discloses (see figures 1-4) said magnetic field sensor (figure 2, part 28) is disposed on a central portion of the core of said first electromagnet (figure 2, part 12) (column 3; lines 63-67; a magnetic field sensor is mounted on a central portion of the electromagnet core and used in a .
Regarding claim 9, Quinn, Larson and Kang teach everything claimed as applied above (see claim 7). Further, Quinn discloses (see figures 1-4) said magnetic field sensor (figure 2, part 28) comprises a Hall effect sensor (figure 2, part 28) (column 6; lines 38-39; the sensor 28 comprises a hall effect device).
Regarding claim 10, Quinn, Larson and Kang teach everything claimed as applied above (see claim 1). However, Quinn does not expressly disclose each of said magnetic elements housed in said support members comprises an electromagnet.
Larson teaches (see figures 1-4) said support members (figure 1, part right and left support members extending upwardly from the support base).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the apparatus of Quinn with the cross and display stand features as taught by Larson, because it provides efficient display stand for magnetically suspended cross (claim). Additional, Quinn discloses levitating an object (figure 1, part 20) in a magnetic field (figure 1, part 20), and it can be any object, or objects, with several variations in form, shape, and weight to be displayed (column 4; lines 41-56; it will be readily understood by those skilled in the art that the levitated or suspended object, or objects, can obtain several variations in form, shape, and weight to be used with the teachings of the present invention).
Kang teaches (see figures 1-10) each of said magnetic elements (figure 2, parts right and left magnetic elements 35) housed in said support members (figure 2, parts right and left extended support members 31 that ) comprises an electromagnet (figure 2, parts right and left magnetic elements 35).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Quinn and Larson with the lateral magnetic features as taught by Kang, because it provides efficient electromagnetics capable of driving in various type of motions in detail (paragraph [0008]). Additional, Quinn discloses securing one or more magnets to one or more portions of the object to be levitated and positioning an electromagnet above the object (column 3; lines 56-61).
Regarding claim 11, Quinn, Larson and Kang teach everything claimed as applied above (see claim 10). However, Quinn does not expressly disclose said support member magnetic elements can reverse polarity to facilitate rotation of said cross around a vertical axis through said support base, upper and lower portions of said cross, and said top member.
Larson teaches (see figures 1-4) said support members (figure 1, part right and left support members extending upwardly from the support base), said cross (figure 1, part cross) around a vertical axis through said support base (figure 1, part lower support base), upper and lower portions of said cross (figure 1, part cross; upper and lower portions), and said top member (figure 1, part top member connected to the right and left support members).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the apparatus of Quinn with the cross and display stand features as taught by Larson, because it provides efficient display stand for magnetically suspended cross (claim). Additional, Quinn discloses levitating an object (figure 1, part 20) in a magnetic field (figure 1, part 20), and it can be any object, or objects, with several variations in form, shape, and weight to be displayed (column 4; lines  it will be readily understood by those skilled in the art that the levitated or suspended object, or objects, can obtain several variations in form, shape, and weight to be used with the teachings of the present invention).
Kang teaches (see figures 1-10) said support member magnetic elements (figure 2, parts right and left magnetic elements 35) can reverse polarity to facilitate rotation (figure 8, part 20) of said doll (figures 2 and 8, part 20)  around a vertical axis through said support base (figure 8, part 10-3), upper and lower portions of said doll (figures 2 and 8, part 20), and said top member (figures 2 and 8, part top member generated by the upper area of 10-1) (paragraph [0065]; the 4 variable magnetic poles arranged at the cover (10-1) may be used for the doll (20) to rotate in a large swing).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Quinn and Larson with the lateral magnetic features as taught by Kang, because it provides efficient electromagnetics capable of driving in various type of motions in detail (paragraph [0008]). Additional, Quinn discloses securing one or more magnets to one or more portions of the object to be levitated and positioning an electromagnet above the object (column 3; lines 56-61).
Regarding claim 12, Quinn, Larson and Kang teach everything claimed as applied above (see claim 11). Further, Quinn discloses (see figures 1-4) a timer (figure 3, part U1) that is operationally connected to said first electromagnet (figure 3, part 12) to control the frequency (figure 3, part through T1) of polarity changes of said first electromagnet (figure 3, part 12) (column 8; lines 5-35; the timing device which can comprise a 555 timer, has appropriate timing control components such as resistor R10 and capacitor C2 connected to . However, Quinn does not expressly disclose a timer that is operationally connected to said support member magnetic elements to control the frequency of polarity changes of said support member magnetic elements.
Larson teaches (see figures 1-4) said support members (figure 1, part right and left support members extending upwardly from the support base).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the apparatus of Quinn with the cross and display stand features as taught by Larson, because it provides efficient display stand for magnetically suspended cross (claim). Additional, Quinn discloses levitating an object (figure 1, part 20) in a magnetic field (figure 1, part 20), and it can be any object, or objects, with several variations in form, shape, and weight to be displayed (column 4; lines 41-56; it will be readily understood by those skilled in the art that the levitated or suspended object, or objects, can obtain several variations in form, shape, and weight to be used with the teachings of the present invention).
Kang teaches (see figures 1-10) said support member magnetic elements (figure 2, parts right and left magnetic elements 35). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply the timer features of Quinn to the lateral magnetic features as taught by Kang and obtain a timer that is operationally connected to said support (paragraph [0008]). Additional, Quinn discloses securing one or more magnets to one or more portions of the object to be levitated and positioning an electromagnet above the object (column 3; lines 56-61).
Regarding claim 13, Quinn discloses (see figures 1-4) an apparatus (figure 1) for levitating an object (figure 1, part 20) in a magnetic field (figure 1, part 20) (column 3; lines 56-61; the present invention provides a method and apparatus for levitating or suspending one or more objects in a magnetic field) comprising: a top member (figure 1, part top member generated by 19-28a); a first electromagnet (figure 1, part 12; located below the object 20) (column 5; lines 16-21; locating electromagnet 12 below the object with the magnet orientated for repulsion from the electromagnet) housed below the object (figure 1, part 20) (column 4; lines 17-40; incorporation of the electromagnet into a shell or other form of housing that is part of a display device without leaving the electromagnet 12 visible) to generate a magnetic field (figure 1, part 12; located below the object 20); and an object (figure 1, part 20) to be levitated comprising a first magnetic element (figure 1, part 22) disposed in a portion of said object (figure 1, part 20) so said magnetic field generated by said first magnetic element (figure 1, part 22) within said object (figure 1, part 20) repels said first electromagnet (figure 1, part 12; located below the object 20) (column 5; lines 4-21; locating electromagnet 12 below the object with the magnet orientated for repulsion from the electromagnet).

Larson teaches (see figures 1-4) an apparatus (figure 1) for levitating a cross in a magnetic field (figure 1, part cross; magnetically suspended)(Title: Magnetically suspended cross)  comprising: a display stand (figure 1, part display stand) comprising a support base (figure 1, part lower support base), two support members extending upwardly from the base (figure 1, part right and left support members extending upwardly from the support base), and a top member (figure 1, part top member connected to the right and left support members) connected to an end of said support members (figure 1, part right and left support members extending upwardly from the support base) opposite said support base (figure 1, part lower support base) so said top member (figure 1, part top member connected to the right and left support members) is disposed a fixed distance away from said support base (figure 1, part lower support base);  each of said support members (figure 1, part right and left support members extending upwardly from the support base) at a location between said end connected to said top member (figure 1, part top member  and the end contacting said support base (figure 1, part lower support base); and a cross (figure 1, part cross) to be levitated  comprising a lower portion of said cross (figure 1, part cross; lower portion).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the apparatus of Quinn with the cross and display stand features as taught by Larson, because it provides efficient display stand for magnetically suspended cross (claim). Additional, Quinn discloses levitating an object (figure 1, part 20) in a magnetic field (figure 1, part 20), and it can be any object, or objects, with several variations in form, shape, and weight to be displayed (column 4; lines 41-56; it will be readily understood by those skilled in the art that the levitated or suspended object, or objects, can obtain several variations in form, shape, and weight to be used with the teachings of the present invention).
Kang teaches (see figures 1-10) a first electromagnet (figure 2, part 33) housed within said support base (figure 2, part support base generated by 10-3) (paragraph [0038]; a plurality of electromagnets (33)); at least two magnetic elements (figure 2, parts right and left magnetic elements 35), one housed in each of said support members (figure 2, parts right and left extended support members 31 that include the magnetic elements 35 outside of 10-3)  at a location between said end connected to said top member (figure 2, part top member generated by the upper area of 10-1) and the end contacting said support base (figure 2, part support base generated by 10-3); and a doll (figure 2, part 20) comprising a first magnetic element (figure 5, part 21-1/21-2) disposed in a lower portion of said doll (figures 2 and 5, part 20; lower portion) and (figure 5, part permanent magnets 26-2 and 27-13) housed within each of the lateral arm (figure 5, part right and left arms)  distal ends of said doll (figures 2 and 5, part 20) so each can be attracted by one of said magnetic elements (figure 2, parts right and left magnetic elements 35) housed in said support members (figure 2, parts right and left extended support members 31 that include the magnetic elements 35 outside of 10-3) (paragraphs [0070] and [0071]; if the magnetic poles formed at each variable magnetic pole are appropriately altered, the doll (20) can be driven to take a variety of motions including brake dance which is similar to the dancing motion of a human being).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Quinn and Larson with the  magnetic features as taught by Kang and obtain an apparatus for levitating a cross in a magnetic field comprising: a display stand comprising a support base, two support members extending upwardly from the base, and a top member connected to an end of said support members opposite said support base so said top member is disposed a fixed distance away from said support base; a first electromagnet housed within said support base to generate a magnetic field; at least two magnetic elements, one housed in each of said support members at a location between said end connected to said top member and the end contacting said support base; and a cross to be levitated comprising a first magnetic element disposed in a lower portion of said cross so said magnetic field generated by said first magnetic element within said cross repels said first electromagnet and a permanent magnet housed within each of the lateral arm distal ends of said cross so each can be attracted by one of said magnetic elements housed in said support members, because it provides efficient electromagnetics capable of driving in various type of motions in detail (paragraph [0008]). Additional, Quinn discloses (column 3; lines 56-61).
Regarding claim 14, claim 7 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 15, claim 10 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 16, claim 11 has the same limitations, based on this is rejected for the same reasons.
Regarding claim 17, claim 12 has the same limitations, based on this is rejected for the same reasons.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Quinn (US 4,910,633), in view of Larson (US D338315), and further in view of Kang (US 2010/0197194), and further in view of Johnen et al. (US 2009/0218113), hereinafter Johnen. 
Regarding claim 3, Quinn, Larson and Kang teach everything claimed as applied above (see claim 1). Further, Quinn discloses (see figures 1-4) said first magnetic element (figure 1, part 22). However, Quinn does not expressly disclose said cross includes a user-accessible receptacle to house and secure said first magnetic element and which allows for removal and replacement of said first magnetic element.
Larson teaches (see figures 1-4) said cross (figure 1, part cross).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the apparatus of Quinn with the cross and display stand features as taught by Larson, because it provides efficient display stand for magnetically suspended cross (claim). Additional, Quinn discloses levitating an object (figure 1, part 20) in a magnetic field (figure 1, part 20), and it can be any object, or objects, with several variations in form, shape, and weight to be displayed (column 4; lines  it will be readily understood by those skilled in the art that the levitated or suspended object, or objects, can obtain several variations in form, shape, and weight to be used with the teachings of the present invention).
Johnen teaches (see figure 1) said object (figure 1, part 2) includes a user-accessible receptacle (figure 1, part 46) to house and secure said first magnetic element (figure 1, part 22/24) and which allows for removal and replacement of said first magnetic element (figure 1, part 22/24) (paragraph [0019]; a rear housing part 46 is designed to be removable in the longitudinal direction 26, such that a user gains access to the magnets 22, 24. The magnets 22, 24 are disposed e.g. in an insertion receptacle (not shown in detail), which extends in the longitudinal direction 26).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Quinn, Larson and Kang with the user access features as taught by Johnen and obtain said cross includes a user-accessible receptacle to house and secure said first magnetic element and which allows for removal and replacement of said first magnetic element, because it provides more efficient housing that offers access to the magnetic element in order to modify or remove the element (paragraph [0009]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
	


	/THIENVU V TRAN/                                                           Supervisory Patent Examiner, Art Unit 2839